Citation Nr: 0520682	
Decision Date: 08/01/05    Archive Date: 08/17/05

DOCKET NO.  04-24 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUE

Entitlement to service connection for congenital anus 
deformity.


REPRESENTATION

National Veterans Legal Service Program


ATTORNEY FOR THE BOARD

L.A. Rein, Associate Counsel




INTRODUCTION

The appellant served in the United States Navy Reserve from 
October 1998 to November 2001.   

This case comes to the Board of Veterans'Appeals (Board) on 
appeal from an August 2003 decision by the RO in Columbia, 
South Carolina.  The appellant now resides within the 
jurisdiction of the RO in Newark, New Jersey.  

The appellant requested a hearing before a member of the 
Board at the RO in Newark, New Jersey.  He was notified by a 
letter dated April 2005 of the scheduled travel board 
hearing, however, the appellant failed to appear on the 
scheduled hearing date.  No communication was received from 
the appellant regarding the hearing request or his failure to 
appear.  Accordingly, the Board will proceed with its review 
of this matter on the basis of the current record.  See 38 
C.F.R. § 20.704(d) (2004). 

As a final preliminary matter, the Board notes that by a 
statement dated June 2004, the appellant raised the issues of 
entitlement to VA educational and pension benefits.  As 
neither of these issues has been adjudicated is currently in 
appellate status, they are referred to the RO for appropriate 
action.


FINDING OF FACT

The appellant's imperforate anus without fistula is a 
congenital defect, which is not recognized as a disability 
for the purposes of entitlement to VA compensation benefits.  




CONCLUSION OF LAW

The claim for service connection for congenital imperforate 
anus without fistula is without legal merit.  38 U.S.C.A. §§ 
101(24), 1131, 5107 (West 2002); 38 C.F.R. §§  3.303, 4.9 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  This legislation included 
enhanced duties for VA to notify and assist claimants.  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

In this case, the appellant has been notified of the reasons 
for the denial of the claim, and afforded an opportunity to 
present evidence and argument in connection with it.  The 
Board finds that these actions are sufficient to satisfy any 
duties to notify and assist owed her.  As will be explained 
below, the claim on appeal lacks legal merit; hence, the 
duties to notify and assist imposed by the VCAA are not 
applicable in this appeal.  See Mason v. Principi, 16 Vet. 
App. 129, 132 (2002).  

II.  Factual Background

Service personal records reflect that in October 1998, the 
appellant was given orders to report in November 1998 for 
United States Naval Reserve (Reserve) induction.  An undated 
service report of medical examination, Form 88, noted an 
abnormal clinical evaluation of the appellant's anus and 
rectum with a notation of hemoccult and prostate.  An undated 
service medical record includes an assessment of congenital 
imperforate anus status post surgery, requiring enema 
evacuation.   

In a June 1999 letter W.W., M.D., a private physician, stated 
that he had been seeing the appellant since January 1999.  He 
indicated that the appellant had a congenital and imperforate 
anus without fistula treated in the neonatal period in 1964 
at a private hospital in a three stage surgical procedure.  
Since that time, he had done remarkably well.  From a 
functional standpoint, he was doing nicely.  Through his own 
mechanical measures, he cleared his bowels well and 
functioned in a totally, normal capacity.  However, given his 
specific problem, he would require specific needs.  After 
duty hours, he would require a private bathroom facility.  
Private bathroom facilities in the morning should be 
available to him.  Dr. W. said that he wanted to reiterate 
that he thought from a functional capacity, the appellant, 
would do extremely well and could perform normal duties 
continuously.  Except for those specific times, when the 
appellant had specific needs, he was considered totally 
normal in all respects.  

In a June 1999 letter, G.M., M.D., a private physician, 
stated that the appellant was currently under his care for 
bowel evacuation issues that required private toilet 
facilities.  It was his sincere recommendation that, if at 
all possible, the appellant be assigned to quarters with a 
private bathroom.  

In a July 1999 letter, the Officer in Charge, Branch Medical 
Clinic at the Naval Air Station Joint Reserve Base notified 
the appellant that he had been found not physically qualified 
(NPQ) due to his current medical condition of congenital and 
imperforate anus without fistula in the neonatal period.  He 
could not drill until the Bureau of Naval Personnel made a 
determination.  The appellant was requested to submit medical 
information in order for the Bureau of Medicine and Surgery 
to make a fair recommendation. 

Service personnel records from December 2000 reflect that the 
Navy was undertaking disability evaluation proceedings.  

A November 2001 service personal record reflects that the 
President of the Physical Evaluation Board had determined 
that the appellant was not physically qualified for retention 
in the Naval Reserve.  In a November 2001 letter, the 
appellant was notified of this determination and that he was 
honorably discharged.  The letter also noted that the 
appellant was provided with an Honorable Discharge 
Certificate, DD Form 256N.

In July 2002, the RO received an incomplete application for 
compensation and/or pension benefits, Form 21-526, from the 
appellant.  

In a November 2002 letter, the RO asked the appellant to 
furnish evidence to include telling them the nature of the 
illness, disease or injury for which he was claiming 
benefits.  Later that month, the appellant responded with a 
copy of the July 1999 service letter from the Branch Medical 
Clinic stating he was found NPQ due to his current medical 
condition of congenital and imperforate anus without fistula 
in the neonatal period.  

In a July 2003 VA digestive condition examination, the 
examiner stated that an imperforate anus is a congenital 
disorder and it obviously predated the claimant's military 
service.  The disorder was surgically corrected during the 
claimant's infancy.  Two years previously, the claimant 
entered the Reserve.  The claimant told the examiner that he 
made the Reserve aware of his anorectal disorder and did not 
hide it from them and that he was allowed to enter the 
Reserve and that he had no difficulty in the Reserve as long 
as he was subjected to only two days a weekend duty and it 
was not until he had been in the Reserve some near two years 
that he was faced with two weeks of continuous active duty 
which he could not manage as his regimen for dealing with his 
anorectal disorder was difficult-if not impossible-to 
implement in the setting of basic training as the key element 
in his being able to get by during the day without any fecal 
incontinence was being able to give himself an enema at the 
end of the day so that he could completely evacuate his 
colorectum and preclude an urge to stool for the next twenty-
four hours or so, since any urge to stool would be disastrous 
for him if it occurred in public, since he has no rectal 
sphincter tone.  The examiner questioned why the claim was 
being made, since the disorder for which the claim was being 
made was clearly not one first manifested during the military 
service or caused or aggravated by the military service.  The 
examiner stated that digital rectal examination was not done 
this examination as the claimant's markedly impaired rectal 
tone was a matter of record (see February 1, 1999 letter of 
W.W., M.D.) noting the claimant's impaired rectal tone.  The 
examiner diagnosed congenital imperforate anus. 

In an August 2003 rating decision, the RO denied service 
connection for congenital anus deformity.  The decision 
essentially was based on the objective medical evidence of 
record that showed the claimant had a congenital disorder 
with his anus that was neither incurred in, or aggravated by 
his military service.  
 
In June 2004 letters, the appellant stated that he had 
informed the medical officers on his physical at MEPS in 
Philadelphia, Pennsylvania, of his congenital anus deformity.  
He served two years, had to take a new physical and then was 
discharged from service.  He stated that the benefits he 
wanted to obtain for his military service was a pension and 
money for college courses.  The appellant stated that he was 
appealing the RO decision because he felt that he was honest 
with his medical history when he had his physician 
examination for the Navy and he listed these issues on his 
original medical records.  
 
II.  Analysis

The appellant contends that he was honest about his 
congenital anus deformity in his original service medical 
history, he served for two years and was then discharged as 
not physically qualified for service due to his known 
deformity, hence he should be entitled to disability 
compensation and/or GI bill money for college.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
be granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Specific to Reserve military service, service connection may 
be granted for disability resulting from disease or injury 
incurred or aggravated during active duty for training 
(ACDUTRA), or for disability resulting from injury incurred 
during a period of inactive duty training (INACDUTRA).  38 
U.S.C.A. § 101(24), 1110, 1131 (West 2002).  

A congenital or developmental defect is not a disease or 
injury within the meaning of applicable legislation.  See 38 
C.F.R. §§ 3.303(c), 4.9 (2004).  

Notwithstanding the appellant's assertions, in this case, 
there is no legal basis for a grant of service connection for 
the appellant's congenital anus deformity.  As noted above, 
the applicable legal authority clearly establishes that 
compensation is not payable for congenital or developmental 
defects, which are not recognized as disabilities for VA 
purposes.  While service connection may be granted, in 
limited circumstances, for disability due to aggravation of a 
constitutional or developmental abnormality by superimposed 
disease or injury (see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 
(1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); and 
Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)), there is 
absolutely no evidence or allegation that such has occurred 
in this case.  

As congenital defects cannot be service connected as a matter 
of law, and there is no evidence of any associated 
disability, there is no legal basis for a grant of service 
connection.  Where, as here, the law and not the evidence is 
dispositive, the appeal must be terminated or denied as 
without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).


ORDER

Service connection for a congenital anus deformity is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


